[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This case arises out of the sale of a tractor for $3500 by the defendant to the plaintiff. The defendant represented that CT Page 947 the tractor was in excellent condition. Payment for the tractor was made by check, and after the check cleared, the defendant delivered the tractor to the plaintiff.
When the plaintiff attempted to operate the tractor it stalled repeatedly and therefore he was unable to use it for the purposes for which he had purchased it. The plaintiff then contacted the defendant and attempted to negotiate a deal whereby the plaintiff would return the tractor and purchase another tractor. For various reasons, the parties were unable to reach an agreement, and the plaintiff still has the tractor.
The plaintiff has filed a three count complaint seeking damages for breach of contract, fraud, and a violation of the Connecticut Unfair Trade Practices Act, Conn. General Statutes § 42-110a (CUTPA).
The court finds that the tractor was not in the operating condition as represented by the defendant. Therefore me court finds that the plaintiff has proven a breach of contract as alleged in the First Count. The court further finds that by the expenditure of $1000.00, the tractor could have been repaired and placed in satisfactory operating condition.
The court further finds that the plaintiff has failed to prove that the conduct of the defendant amounted to either fraud or a violation of CUTPA. What has been proven is a simple breach of contract. "(a) simple breach of contract, even if intentional, does not amount to a violation of the Act; a (claimant) must show substantial aggravating circumstances attending the breach to recover under the Act" World Cable Communications, Inc. v.Phillips Broadband Networks, Inc., 9 Conn. Super. Ct. 350, 351 (March 18, 1994, Wagner, J). The defendants conduct does not rise to the level of either a fraud or a violation of CUTPA.
Accordingly, the court finds in favor of the plaintiff on the First Count and in favor of the defendant on the Second and Third Counts.
Damages are awarded on the First Count in the amount of $1000.00 plus taxable costs.
William L. Hadden Judge Trial Referee CT Page 948